Citation Nr: 1455610	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  11-31 688	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant-widow


ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1973 to April 1977.  He died in August 2010.  The appellant is his surviving spouse, so widow.  She appealed to the Board of Veterans' Appeals (Board/BVA) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2012, in support of her claim, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is of record.  During the hearing the undersigned VLJ set forth the issue to be discussed, focused on the elements necessary to substantiate the claim, and sought to identify any further evidence that was needed to help substantiate the claim.  Those actions satisfied the presiding VLJ's duties to explain fully the issue and suggest the submission of evidence that may have been overlooked and that might be potentially advantageous to the claimant's position.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).

Indeed, partly because of the Appellant-widow's hearing testimony and disagreement over whether a service-connected disability caused or contributed substantially or materially to the Veteran's death, the Board remanded this claim in April 2014 for additional development that included obtaining an additional VA medical nexus opinion to try and resolve this conflict.  This opinion was obtained later in April 2014 and considered by the Appeals Management Center (AMC).  Therefore, there was compliance, certainly substantial compliance, with this remand directive, in turn allowing the Board to proceed with its consideration of this claim.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).



FINDINGS OF FACT

1.  The Veteran died in August 2010.  His death certificate lists the immediate causes of his death as end-stage liver disease and alcoholism.

2.  At the time of his death, service connection had been established for chronic lumbar strain with psychiatric manifestations, which was rated as 
60-percent disabling.

3.  The most probative (meaning most competent and credible, therefore most persuasive) medical and other evidence of record does not show that a service-connected disability either caused or contributed substantially or materially to his death.


CONCLUSION OF LAW

A disability due to disease or injury incurred in or aggravated by his service was not a primary or significant contributing factor in his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.312 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA satisfied its duty to notify the appellant pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  For claims for Dependency and Indemnity Compensation (DIC), for the cause of a veteran's death, VCAA notice must include:  (1) a statement of the conditions, if any, for which the veteran was service connected at the time of death; (2) an explanation of the evidence and information required to substantiate the DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  VA provided the appellant this required notice in November 2010.  

VA also satisfied its duty to assist the appellant in developing this claim.  

VA satisfied its duty to try and obtain relevant records.  The RO associated the Veteran's service treatment records (STRs), service personnel records (SPRs), private treatment records, VA treatment records, and death certificate with the claims file so they could be considered.  The appellant has not identified any other evidence, not already of record, and VA has made every reasonable effort to obtain all relevant records.

VA satisfied its duty to obtain a medical opinion when required.  VA's duty to provide an examination or opinion under 38 U.S.C.A. § 5103A(d) is limited to claims for 'disability compensation' and does not apply to DIC or cause-of-death claims.  Wood v. Peake, 520 F.3d 1345, 1349 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1321-22 (Fed. Cir. 2008).  VA must still 'make reasonable efforts', however, to assist claimants in obtaining evidence necessary to substantiate their claims, and in a cause-of-death case those efforts may include obtaining a VA medical opinion.  38 U.S.C.A § 5103A(a)(1); Wood, 520 F.3d at 1348; DeLaRosa, 515 F.3d at 1322.  VA obtained medical opinions in December 2010 and April 2014 (the latter, as already mentioned, on remand) regarding the causes and contributing factors in the Veteran's death, including their posited relationship with his military service.  Taken together, the opinions are adequate, as the VA examiners considered the relevant history, discussed conflicting evidence (including especially a positive December 2010 medical opinion, and most importantly provided the required explanatory rationale for their conclusions with supporting data, including citations to medical literature.  Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination or obtain a medical opinion when developing a claim, even if not statutorily obligated to do so, VA must ensure the examination or opinion provided is adequate).

As VA satisfied its duties to notify and assist the appellant with this death claim, no further action is needed to comply with 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and she will not be prejudiced by the adjudication of her claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009) (holding that the "rule of prejudicial error" requires a case-by-case determination as to whether the error in question was harmless); see, too, Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding that lack of prejudicial harm with regards to notice errors may be shown, in pertinent part, that any defect was cured by actual knowledge on the part of the claimant, or that a reasonable person could be expected to understand from the notice what was needed to substantiate the claim).


II.  Merits of the Claim

Rules and Regulations

Compensation may be awarded for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2014).

To establish entitlement to service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by his service either caused or contributed substantially or materially to his death.  38 U.S.C.A. § 1310 West 2014); 38 C.F.R. § 3.312 (2014).

In order to constitute the principal or primary cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b) (2014).

Contributory cause of death is inherently one not related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c) (2014).  If the service-connected disability affected a vital organ, careful consideration must be given to whether the debilitating effects of the service-connected disability rendered the veteran less capable of resisting the effects of other diseases.


Factual Background

The Veteran's death certificate lists his immediate cause of death as end-stage liver disease with an underlying cause of chronic alcoholism.  At the time of his death, he was service connected for chronic lumbosacral strain with psychiatric manifestations, rated as 60-percent disabling.  

His appellant-widow contends that his lumbosacral strain with psychiatric manifestations (especially the latter) contributed substantially or materially to the ultimately terminal conditions.  In numerous statements of record and while testifying under oath during her videoconference hearing before the Board, she asserted that his service-connected low back disability with psychiatric manifestations caused his alcoholism, which, in turn, caused the liver disease that ultimately resulted in his death.

The Veteran's service treatment records (STRs) reflect that he was hospitalized during service on numerous occasions for alcohol dependency and abuse, beginning in December 1976, but related specifically to his avoidance of marital issues and other family problems.  See February 1977 Psychiatric Discharge Summary; March 1977 Hospitalization Narrative; and March 1977 Abbreviated Clinical Record.  He was diagnosed with alcoholism and adjustment disorder.

In an April 1989 VA examination report, the examiner noted that the Veteran was seen in February 1978 complaining of anxiety, and nervousness, and expressing some paranoid ideation.  He was having difficulty controlling his anger, and he had a history of violent episodes a year before and was afraid that he might hurt himself or his wife.  He was treated with medication and referred to the Mental Hygiene clinic, which he attended on two occasions.  He was seen again at a hospital in January 1985 complaining of increasing pain in his back and hips.  No psychiatric complaints were noted.  In August 1986, he was admitted to the hospital overnight with a diagnosis of major depressive disorder, recurrent without melancholia.  He was released and saw a private therapist once a week for four or five times and placed on medication.  He reported he went through alcohol rehabilitation and individual therapy.  He complained of problems sleeping due to his back and that he was taking medication for the pain, but that it bothered his stomach too much.  He reported mood swings and depression.  He stated that his wife had left him due to his drinking and verbal abuse.  After a mental status examination, the examiner noted that the Veteran's thought content revealed somatic preoccupation with various physical complaints, anxiety, and concern over family and finances as well as his physical state.  The examiner noted a diagnosis of history of major affective disorder, recurrent, and alcohol abuse, chronic, in partial remission perhaps.  His incapacity was minor for psychiatric reasons. 

In a June 2000 VA examination report, the Veteran reported he had alcoholism and depression while he was in the military, and that he had continued to drink alcohol since his service.  He had had difficulty working and he had recurrent depression.  He reported that, in addition to his back injury in service, he was also stabbed in the back.  He reported having surgery on his back two times.  He reported his illnesses having been diagnosed as arthritis, high blood pressure, and alcoholism.  He reported his usual reaction to stress was to drink alcohol, usually beer.  He drank two cases of beer a day and his last drink supposedly was two weeks earlier; he had been using medication for the past week and was off of alcohol.  The diagnoses were alcohol dependence and alcohol-induced mood disorder.  The examiner indicated the stressors included unemployment and the Veteran's romantic relationship. 

An August 2000 VA progress note indicated the Veteran had a family history of alcoholism, child abuse, foster care, and adoption, suggesting that genetic, inappropriate modeling, and a dysfunctional family of origin had contributed to his problems.  He also reported chronic pain due to a broken back, and his continued drinking is an attempt to self-medicate pain.  He had idle time due to not being able to work, which contributed to his continued drinking.

Additional post-service VA treatment records document his continued treatment for alcoholism and his history of medical, legal, and familial consequences due to his alcohol dependence.  See November 2000 VA General Medical Examination (reflecting treatment for his alcoholism through a 60-day VA in-patient rehabilitation program); January 2002 Psychiatric Treatment Notes, Oklahoma City VA Medical Center (VAMC) (reviewing the Veteran's history of alcoholism and reflecting symptoms of alcohol withdrawal); February 2002 to June 2002 Substance Abuse Clinic Notes, Oklahoma City VAMC (reflecting treatment for alcohol dependency); and April 2009 to June 2010 Primary Care Notes, Tulsa Outpatient Clinic and VAMC (reflecting continued alcohol abuse, 'up to a case of beer a day').

The Veteran, as mentioned, died in August 2010, and this cause-of-death claim and appeal ensued.

In a December 2010 statement, L. N., PA-C, indicated she had followed the Veteran since 2002.  He was service connected for a low back condition.  He had been treated with chronic analgesics, but was unable to tolerate opiates, including hydrocodone and morphine.  He was also treated with typical nonsteroidal anti-inflammatory drugs (NSAIDs) and tricyclics.  He had begun 
self-treatment of his pain and depression with alcohol.  At that point, he was drinking up to one case of beer per day.  This exacerbated his problems with depression.  His self-medicating practice of using alcohol for his pain and depression ultimately had led to alcoholic hepatitis and end-stage disease.  

In a December 2010 VA opinion, the examiner (a physician, so M.D., who is the Assistant Chief of Primary Care) reviewed the Veteran's claims file, including his STRs and post-service VA treatment records and determined that his death from end-stage liver disease, chronic alcoholism, was less likely than not a result of his self-medication for back pain and, instead, was at least as likely as not a result of substance abuse expressed as alcohol abuse for decades.  This VA examiner pointed out that the Veteran's record reported alcohol abuse in 1977 and two episodes of treatment for abuse of other drugs (so no just alcohol).  He had mental health diagnoses dating back to the 1970s.  The record showed multiple physical complaints and life stressors unrelated to back allegations.  This examiner concluded that the December 2010 statement from the Veteran's treating physician's assistant (referring to the statement above from L. N., PA-C), indicating that his alcoholism was self-medication for back pain was mere speculation.  This VA examiner determined that the Veteran's use of alcohol was his "drug of choice", as he also had abused other substances.  Furthermore, the examiner found the December 2010 supporting opinion speculative since the Veteran had multiple physical conditions (so not just affecting his low back), including pain in his cervical spine, left upper extremity, and knees.  This examiner concluded there was no credible method to segregate pain from "intervertebral disc syndrome" (apparently referring to the service-connected low back disability) from the pain from other conditions without mere speculation.  

Because of these conflicting medical opinions, the Board remanded this claim in April 2014 for supplemental comment concerning this determinative issue of causation.

In another VA medical opinion consequently provided later in April 2014, also by a physician (so another M.D.), this additional examiner (like the prior VA examiner) determined the Veteran's alcoholism and end-stage liver disease were less likely than not related to his service-connected low back disability with psychiatric manifestations.  This additional VA examiner pointed out that the report of the Veteran's VA examination in 1978 noted that his general character structure was that of an obsessive, compulsive individual who had been insulted by chronic lumbar sprain and back pain and felt unable to continue with his vocational endeavors."  It was clear from the documentation in the STRs and the post-service VA treatment records and the Veteran's claims file that he was an alcoholic 

whose increased drinking and relapses were triggered by many different stressors (most often marital strife and associated financial problems).  He had back problems, and in a VA examination report dated in January 2002 the examiner noted the Veteran's lower back pain with a past history of surgery had an intensity of 3/10, with sharp throbbing pain, that occurred daily, worse with walking, worse when stopped moving, that comes and goes in his back area, made better by exercise and medication, that limited his function because he was unable to do his job without pain.  In no STRs or VA medical record in the Veteran's claims file, in the summation of this VA examiner, does the Veteran, himself, provide a history of drinking because of his back pain.  Only his primary care provider, in the statement dated in December 2010 (again referring to the statement above from L. N., PA-C), determine that the Veteran's death from end-stage liver disease, chronic alcoholism, was the result of his self-medication for back pain.  This additional VA examiner indicated he contrarily agrees with the December 2010 VA opinion indicating the Veteran's psychiatric manifestations associated with his lumbosacral strain were a psychological overlay, which were linked to his personality disorder, originally diagnosed as immature personality disorder, while in active military service. 

Analysis

Of the three medical opinions provided, only one is favorable to the claim, whereas the other two are clearly against the claim.  The opinion supporting the claim comes from a physician's assistant (PA), while the opinions against the claim were offered by physicians (M.D.'s).  The physician's assistant indicated she had treated the Veteran since 2002, so for about 8 years leading up to her supporting statement.  But both the Federal Circuit Court and Veterans Court (CAVC) have specifically declined to adopt a "treating physician rule" that would give preference to statements from a treating physician (or, here, a physician's assistant).  See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  This notwithstanding, the duration and depth of a physician's (or physician assistant's) treatment relationship with a Veteran is nonetheless a factor to be considered where medical opinions are in conflict, such as is the case here.

Generally speaking, the Board may assume that an examination report and opinion are adequate and need not affirmatively establish the adequacy of the examination report or the competence of the examiner.  Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011) (holding that, although the Board is required to consider issues independently raised by the evidence of record, the Board is still "entitled to assume" the competency of a VA examiner and the adequacy of a VA opinion without "demonstrating why the medical examiners' reports were competent and sufficiently informed"); see also Rizzo v. Shinseki, 580 F.3d 1288, 1290-1291 (Fed. Cir. 2009) (holding that the Board is entitled to assume the competency of a VA examiner unless the competence is challenged).  But even when this is challenged, the Board may assume the competency of any VA medical examiner, including even a nurse practitioner (NP), as long as, under 38 C.F.R. § 3.159(a)(1) , the examiner is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  See Cox v. Nicholson, 20 Vet. App. 563 (2007).

So, here, there is no inherent reason to necessarily give more probative weight to the two opinions against the claim (from physicians, so M.D.'s) over the lone opinion supporting the claim (which, instead, is from the physician's assistant, PA).  That said, an opinion may be reduced in probative value, even when the statement comes from someone with medical training, if the medical issue requires special knowledge.  See Black v. Brown, 10 Vet. App. 279 (1997); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches).

The Court explained in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), that most of the probative value of an opinion is derived from its underlying reasoning or rationale, not merely from review of the claims file or even having had occasion to treat or evaluate the Veteran.  A medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995); see also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals that are not accompanied by a factual predicate in the record are not probative medical opinions).  See also Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion") (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully-informed one).

The appellant does not contend, nor is there a factual basis in the record, that a liver disorder or disease was incurred during the Veteran's service or, even if chronic, initially manifested to a compensable degree within a year after his discharge from service in 1977, so by 1978.  The STRs show no findings of a liver disorder of any sort.  Indeed, the post-service medical evidence of record first shows findings of liver disease many years after the Veteran's separation from active service.  Thus, there is no basis upon which to conclude that his ultimately terminal end-stage liver disease was incurred in or aggravated by his military service or that it may be presumed to have been incurred during his service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).

Regarding his alcoholism (documented history of alcohol abuse), as the Board already explained when previously remanding this claim in April 2014, disability resulting from alcohol or drug abuse, since it is willful misconduct, generally cannot be service connected.  38 U.S.C.A. § 105(a); 38 C.F.R. §§ 3.1(m) and (n), 3.301(d), 3.303(c)(3) and (d).  See also VAOPGCPREC 7-99 (June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 1998) (confirming that direct service connection for disability that is a result of a claimant's abuse of alcohol or drugs is precluded for purposes of all VA benefits for a claim filed after October 31, 1990).  There is a very limited exception to this general rule, however.  In Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001), the Federal Circuit Court held that compensation could not be awarded pursuant to 38 U.S.C.A. § 1110 and 38 C.F.R. § 105(a) either for a primary alcohol/drug abuse disability incurred during service or for any secondary disability that resulted from primary alcohol/drug abuse during service.  Id. at 1376.  However, the Federal Circuit Court further held that there can be service connection for compensation for an alcohol/drug abuse disability acquired as secondary to, or as a symptom of, a non-willful misconduct, service-connected disability.  But in further clarifying this, the Federal Circuit explained that Veterans may only recover if they can 'adequately establish that their alcohol or drug abuse disability is secondary to or is caused by their primary service-connected disorder.'  Id., at 1381.  An award of compensation on such a basis would only result 'where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a Veteran's primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing.'  Id.

With this in mind, the Board has considered the December 2010 supporting opinion from the Veteran's primary VA treatment provider (physician's assistant) attributing his alcoholism and ultimate end-stage liver disease to self-medicating in this way to try and cope or deal with the effects of his service-connected low back disability with psychiatric manifestations.  But, equally, the Board also has considered the December 2010 VA compensation examiner's opinion from a VA physician contrarily finding no relationship or correlation between the Veteran's service-connected disability and his death from alcoholism-induced liver disease.

In the December 2010 VA Administrative Note, the Veteran's primary treatment provider, L.N., a VA physician's assistant, attributed the Veteran's alcoholism and ultimate liver disease to his service-connected disability, opining that his 
'self-medicating practice of using alcohol for his pain and depression ultimately led to alcoholic hepatitis and end stage disease.'  This opinion, however, is not probative, as it is unsupported by sufficient rationale.  See Nieves-Rodriguez, 22 Vet. App. 295.  Specifically, in opining that the Veteran 'began self-treatment of his pain and depression with alcohol,' which 'exacerbated his problems with his depression,' L.N. failed to address the Veteran's history of alcohol abuse dating back to his active duty service and, most importantly, which was attributed not to his back symptoms or to any diagnosed depression, but rather to situational avoidance and marital strife.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion 'must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions').  Moreover, to reiterate, there is no 'treating physician rule' requiring the Board to give additional evidentiary weight to the opinion of his primary treatment provider.  Van Slack v. Brown, 5 Vet. App. 499, 502 (1993); and Chisem v. Brown, 4 Vet. App. 169 (1993).  Although the Board may not ignore the opinions of the primary treatment provider, the Board is certainly free to discount the probative value of this clinician's statements so long as the Board provides adequate reasons and bases for doing this.  See Sanden v. Derwinski, 2 Vet. App. 97, 100-01 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).


The contrary conclusion expressed in the December 2010 VA compensation and pension examination report, that 'the Veteran's death from end stage liver disease, chronic alcoholism is less likely as not a result of the Veteran's self-medication for back pain,' has some failings also, though cannot just be summarily rejected out of hand, especially since a subsequent VA compensation examiner (another physician, no less) ultimately came to the same conclusion of no correlation.  See Barr, 21 Vet. App. at 311 (2007).  Specifically, the December 2010 VA examiner stated that, to attribute the Veteran's alcohol abuse to self-medication of his low back pain in particular was 'mere speculation' because he suffered from a number of 
non-service-connected disabilities that were productive of pain.  Moreover, the examiner concluded that the Veteran's alcoholism was not a response to pain, but was rather a decades-long manifestation of substance abuse, with alcohol as the Veteran's 'drug of choice.'  By framing his rationale solely in terms of physical pain, however, this earlier commenting VA physician failed to take into account the mental condition that was part and parcel of the Veteran's service-connected lumbosacral strain with psychological manifestations.  See Stefl, 21 Vet. App. at 124; Barr, 21 Vet. App. at 311.

Additionally, that initially commenting VA physician found that it was not possible to distinguish the level of pain attributable to the Veteran's service-connected back disability from the pain associated with his non-service connected disabilities.  But in this circumstance, when it is not possible to separate the effects of the service-connected disability from a non-service-connected condition, then the symptoms are presumptively attributed to the service-connected disability because this doubt must be resolved in the Veteran's favor under 38 C.F.R. §§ 3.102 and 4.3.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).


Unfortunately, then, neither of those earlier opinions is adequate to decide this claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (requiring that VA ensure the adequacy of an examination and opinion); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion).  This, as mentioned, prompted the Board to remand this claim in April 2014 for further medical comment.  And the Board finds that the most probative opinion on this determinative issue of causation comes from the additional VA compensation examiner that resultantly commented later in April 2014, concluding, just as the earlier VA compensation examiner had, that the Veteran's alcoholism and end-stage liver failure and unfortunate consequent death were not caused by his service-connected chronic lumbar strain with psychiatric manifestations.  This April 2014 VA compensation examiner's opinion was based on a review of the pertinent medical history, including the Veteran's treatment provider's supporting statement, and supported by sound explanatory rationale.  This additional VA examiner outlined the relevant facts in his report, which he cited in support of his ultimate conclusion that the Veteran's death by alcoholism and liver disease was not the result of his service-connected chronic lumbar strain with psychiatric manifestations.  This examiner's detailed explanation included specific mention of the fact that the Veteran's initial problems with alcohol in service were related to marital discord, not back pain.  This VA examiner therefore acknowledged this reported history of alcohol abuse dating back to service but, ultimately, considered other evidence in the file as reason for disassociating the alcohol abuse from the Veteran's service-connected low back disability.  He also cited the Veteran's abuse of other substances, so not just alcohol, in further explaining how his addiction was not just to alcohol, so could not just have been the result of his efforts to deal with the pain associated with his low back disability.  As well, he cited the functional overlay (somatization) and deficiencies in the Veteran's personality structure, owing to his personality disorder, and both VA examiners additionally cited such other relevant factors as dysfunctional family structure, including others in the family who were alcoholics.

Personality disorders, incidentally, are considered developmental defects by VA regulation and as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and, hence, generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  But there is no such indication in this instance.

Since this most recent VA examiner's opinion was based on a review of the pertinent medical history and was supported by sound medical rationale, it provides compelling evidence against the appellant's claim that the Veteran's death was caused or aggravated by his service or service-connected disability.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that the adoption of an expert medical opinion may satisfy the Board's statutory requirement of an adequate statement of reasons and bases if the expert fairly considered the material evidence seemingly supporting the claimant's position).

Finally, 38 U.S.C. § 1154(a) requires that the VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  So competent medical evidence is not categorically required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  Here, though, the conditions at issue (alcoholism, end-stage liver disease, and mental impairment) are not "simple" conditions, rather, medically complex, including in terms of their etiologies (i.e., causes) and associated manifestations.  Thus, the appellant and her representative are not competent to provide the necessary probative opinion on whether the Veteran's service-connected disability caused or played any role in his demise.  The Board is certainly empathetic with her in view of the Veteran's death.  Nonetheless, competent medical evidence is still required to support her claim.  Opinions as to etiology are within the realm of medical personnel and not laypersons, such as her.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

In summary, the evidence establishes that the Veteran's fatal disease processes were not present in service, or within a year of his discharge, and the preponderance of the evidence is against finding that his service-connected disability resulted in his death or that the cause of his death was otherwise related to his service.  Accordingly, this claim of entitlement to service connection for the cause of his death must be denied.  When, as here, the preponderance of the evidence is against the claim, there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107.


ORDER

This claim of entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


